Citation Nr: 1725782	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, diagnosed as degenerative osteoarthritis, to include as secondary to a service connected left elbow disability.

2.  Entitlement to an initial rating in excess of 70 percent for a psychological disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1966 to October 1969.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from October 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The October 2007 decision granted service connection for PTSD and assigned an initial 30 percent evaluation.  The April 2009 decision denied service connection for a left shoulder disability, to include as secondary to a service-connected left elbow disability.  After the Veteran disagreed with the October 2007 decision, a Decision Review Officer (DRO) assigned a 50 percent initial evaluation for PTSD in June 2009.  In July 2009, the Veteran submitted a substantive appeal, VA Form 9, indicating that he still disagreed with his evaluation for PTSD, and the denial of service connection for his left shoulder disability.  After an April 2015 remand, a PTSD disability benefits questionnaire (DBQ) was obtained after which the Veteran's evaluation for PTSD was increased to 70 percent.  As this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

An application for a total disability rating based on individual unemployability was filed by the Veteran, and granted in a November 2016 rating decision, effective April 18, 2008.  As the Veteran has not disagreed with the assigned effective date, the Board will presume that he is satisfied with this disposition, and this issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not shown in service, related to his time in service, or caused by or aggravated by his service connected left elbow disability.

2.  For the appeal period, the Veteran's acquired psychiatric disorder has been characterized by occupational and social impairment with deficiencies in most areas, impaired impulse control, unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships; however, total occupational and social impairment has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative osteoarthritis, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2016).    

2.  The criteria for an initial evaluation in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in February 2009 and November 2012.  The Board notes that the Veteran was not provided with a Statement of the Case before initial adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the RO has subsequently acknowledged the Veteran's notice of disagreement and sent supplemental statements of the case, Manlincon is not applicable to this matter.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

The Board notes that this appeal was remanded in April 2015 in order to obtain clarification from the Veteran on the circumstances surrounding his left shoulder injury, attempt to obtain the Veteran's complete treatment records from Dr. W.A., obtain a written opinion from Dr. C.W. as to whether the Veteran's left elbow disorder caused or aggravated his left shoulder disorder, to obtain an opinion from an orthopedist as to whether the Veteran's left shoulder disability is related to an in-service injury and/or caused or aggravated by his left elbow disorder, and finally, to obtain a VA examination to determine the severity of the Veteran's PTSD.  All available records have been obtained and attached to the claims file.  Therefore, VA has met its duty to assist in this respect.

VA provided relevant and adequate examinations in August 2016 and October 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service Connection

The Veteran is seeking service connection for a left shoulder disability, secondary to a service-connected left elbow disorder.  Specifically, he asserts in his Form 9 appeal that unnatural restrictions in his left shoulder are caused by similar restrictions in his left elbow.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as osteoarthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016)

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As symptoms have not been shown continuously since service, though, service connection via the demonstration of continuity of symptomatology is not for application.

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability. 38 C.F.R. §  3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, after reviewing all evidence currently of record, the Board determines that service connection for a left shoulder disability is not warranted because the evidence does not show that the Veteran's left shoulder disability is related to or had its onset during his service or within a year after separation, nor is it related to his left elbow disability  

First, the Veteran is not precluded from establishing service connection for his left shoulder disability with proof of actual direct causation as due to active duty service.  However, service connection is not warranted on this basis.  Specifically, the Veteran's service treatment records show no treatment for or symptoms of a left shoulder disability in service or at his separation exam in October 1969, or within the presumptive one-year period after separation.  The only mention of the Veteran's left upper extremity is the left elbow x-ray dated April 1969, suggesting injuries consistent with a left elbow dislocation.   

The Veteran was diagnosed with left shoulder degenerative osteoarthritis in April 2008.  However, the first indication of a left shoulder disability since separation in 1969 was November 2006, when the Veteran complained of chronic left shoulder pain.  During this thirty-seven year gap, the Veteran endorsed no signs or symptoms of a left shoulder disability.  Therefore, based on the clinical evidence of record, service connection cannot be established through continuity of symptomatology.  Indeed, the Veteran has not asserted continuous symptoms.  

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between his current disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnosis.  In a January 2013 examination, the examiner opined that there is no medical evidence suggesting the possibility of a left shoulder condition secondary to a left elbow condition, and that the documented cuts on the Veteran's left shoulder, no matter the cause, are a skin condition and would not cause a joint condition.  Pursuant to the Remand, a VA opinion was rendered in August 2016 to clarify the etiology of the Veteran's left shoulder degenerative arthritis.  The goal was to determine the likelihood that the Veteran's disability was caused by service, or alternatively, caused or aggravated by his service connected left elbow disability.  The examiner opined that the Veteran's current degenerative osteoarthritis is a stand-alone entity, neither due to nor aggravated by active military service or service-connected dislocation of the left elbow.  Notably, he cited a statistic that osteoarthritis affects 13.9% of adults 25 and older, and 33.6% of those 65 and older.  Especially since the Veteran first complained of joint pain 40 years after service, this points to a significant likelihood that the Veteran's osteoarthritis was caused by old age, not by the Veteran's service.

Likewise, the VA examiner stated that the Veteran's degenerative arthritis of left shoulder was not caused or aggravated by his left elbow disability.  The examiner explained that current medical literature is silent for any mechanism by which dislocation of the elbow may cause or effect degenerative osteoarthritis of the glenohumeral joint.  The implication is that a left shoulder disability does not result from a left elbow dislocation, absent another supervening cause.  

The Board finds that this examination was adequate for evaluation purposes.  The examiner examined the Veteran in-person, reviewed his E-folder and CPRS, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting the VA examiner's latest opinion.  

The Board has considered the statements made by the Veteran asserting a causal connection between his left shoulder disability and his left elbow disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of degenerative osteoarthritis or any other musculoskeletal disorder.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's statement of his belief that his service connected left elbow disorder caused his left shoulder disability is found to lack competency. 

Unfortunately, based on the evidence of record, the Veteran's claim must be denied

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In an October 2007 rating decision, the Veteran was service connected for an acquired psychiatric disorder, characterized as PTSD, but he has since disagreed with the assigned 50 disability rating under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  During the appeal, a DRO increased his rating to 70 percent for the entire period on appeal.  The Board tangentially notes that the Veteran currently receives a total disability rating based on individual unemployability for the entire period on appeal.  

In order to warrant the next-higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, the Board determines that an evaluation in excess of 70 percent is not warranted.  Specifically, the record indicates that although the Veteran has exhibited occupational and social impairment in most areas, his symptoms do not rise to the level of total occupational and social impairment.  Indeed, the Veteran's psychological condition has been relatively stable during the appeal period.

For example, throughout most of the appeal period, the Veteran maintained good personal hygiene and a neat appearance.  During a September 2007 C&P exam, appropriate casual dress and grooming were noted.  A mental status examination in July 2008 showed the Veteran to have unkempt grooming and marginal hygiene.  However, in July 2009, a private health provider observed the Veteran to be well-groomed, pleasant, and cooperative.  Mental health providers made similar remarks in March 2007, June 2009, November 2014, and July 2015.  Therefore, he did not exhibit the inability to maintain minimal personal hygiene.  

The Veteran spoke appropriately with clear thought content despite substance abuse problems.  During a June 2009 mental status exam, he was determined to be oriented to person, time, and place.  While his thought content was discouraged and demoralized at times, his speech was coherent, relevant, and logical.  He showed no paranoia, tangential thought, circumstantial thought, loose associations, or flight of ideas upon examination.  Similar results were noted in August 2007 and July 2008.  It is important to note that he reported past and present substance abuse problems throughout the period on appeal.  Specifically, he stated that he was heavily abusing alcohol, according to records dated September 2007, July 2008, June 2009, March 2003, and October 2016.  Despite this substance abuse, he did not exhibit gross impairment in thought processes or communication throughout the appeal period.

The Veteran also does not suffer from near-continuous panic or depression with impaired impulse control.  During a June 2007 mental health group session, he reported sleep difficulties, irritability, angry outbursts, concentration difficulties, hypervigilance, and exaggerated startle.  In a July 2008 clinical evaluation, he was noted to be in a good mood, although somewhat irritable.  He described his mood as generally "like I really don't care," having no ambition and relying on his wife for most of the household chores.  A June 2009 mental status examiner found his mood to be dysphoric and tense.  More currently, a March 2013 examination and a July 2015 psych note found his mood to be depressed, having lost interest or pleasure in most or all activities, a hallmark symptom of depression.  While the Veteran's history of physical violence in seven previous marriages indicates impaired impulse control, he stated in a September 2007 note that he is not fighting with his current spouse.  The symptomology described above, including unprovoked irritability with periods of violence, are contemplated by the 70 percent evaluation.  

Similarly, while the Veteran's October 2016 examination states that he is severely impaired in his interpersonal functioning due to PTSD, he does not experience total occupational impairment in this regard.  He is cognitively intact and would have minimal to no limitations being able to follow and understand simple directions and perform simple and complex tasks independently.  Despite a recent finding of unemployability, the Veteran has been found as recently as October 2016 to be able to manage his own financial affairs.   

While it is true that the Veteran exhibited chronic sleep impairment, such symptoms are already contemplated under his current disability rating.  Specifically, in a June 2007 mental health group note, he reported sleep difficulties.  He reported similar difficulties with sleep in September 2007, April 2008, July 2008, and March 2013.  In an October 2016 examination, he reported sleep disturbance that manifested itself as an inability to fall asleep and restless sleep.  He also endorsed chronic sleep impairment.  Sleep disturbances such as those described above are not uncommon with PTSD and do not constitute total impairment.

The Veteran's memory was normal and intact throughout the appeal period.  Specifically, his August 2007 mental status exam showed his memory, recall, and retention to be intact.  His September 2007 C&P note showed that he was not able to state serial 7's or spell words backwards and forwards.  While his remote memory, including his memory of incidents in past events related to his marriages, was mildly impaired, his immediate memory was normal.  According to an April 2008 evaluation by W.J.A., PsyD., his immediate memory, as measured by the ability to recall seven items in the forward direction and five in the backward direction, was normal, as was his remote memory.  There is no indication that he experienced the total memory loss for names of close relatives, his own occupation, or his own name.

While the Veteran did not experience delusions or hallucinations during the appeal period, he did experience intermittent suicidal ideations.  While he reported thoughts of suicide in his April 2008 evaluation, he denied thoughts of suicide in July 2008, July 2015, and October 2016 evaluations.  The ideations that he did experience are specifically contemplated in his 70 percent evaluation.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 70 percent.  For example, he has exhibited persistent danger of hurting others and intermittent inability to perform activities of daily living, including personal grooming.  However, in the Board's view, the criteria for the next-higher 100 percent rating depict a level of impairment, when viewed as a whole, is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include gross impairment in thought processes or communication, persistent delusions or hallucinations, and memory loss for the names of close relatives, his own occupation, or his own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, he is currently married, despite a history of marriages that have not lasted.  The Board concedes that the Veteran reports wanting to be left alone when at home, not being able to connect to his children from his first wife, and his main leisure activity is watching television alone.  As of a March 2013 examination, he is socially isolated, particularly due to the death of his daughter from a drug overdose and his son's recent prison sentence.  However, given his reconciliation with his current wife, he is not totally socially impaired, and certainly not to the level that a 100 percent disability rating would be warranted.  The Veteran has, in a July 2008 note, expressed difficulty with his work as a truck driver due to problems with concentration.  However, due to the recent grant of his TDIU, the Veteran's current levels of compensation adequately address these symptoms.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was measured on several occasions.  The Veteran's GAF score was 51 in June 2009 and 50 in March 2013.  In July 2009, it was measured at 28.  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  

Here, the Board finds that a GAF score in the range of 51 to 60 is consistent with the symptoms the Veteran displayed.  Nevertheless, this level of impairment does not constitute total occupational and social impairment.  The Board notes that the Veteran exhibited an extremely severe level of impairment with a GAF score of 28 in July 2009.  However, this observation was based heavily on the Veteran's social isolation dating back to his service in Vietnam, which is well before the period on appeal.  It was also based on his history of marital instability; given the apparent stability of his current marriage, it seems that this score is an outlier from the norm.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's PTSD.

As a final matter, the Veteran has not raised the issues of entitlement to an increased rating on an extraschedular basis, nor has he disagreed with any aspect of his assigned TDIU, and they are not addressed in this appeal.  Therefore, based on evidence of record, the Board determines that an increased rating for the Veteran's PTSD is not warranted for any period on appeal.  As such, the appeal is denied


ORDER

Entitlement to service connection for a left shoulder disability, diagnosed as degenerative osteoarthritis, to include as secondary to a service connected left elbow disability is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD is denied




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


